1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                   ***

4

5
      ESTEVAN ALVARADO-HERRERA,
6
                           Plaintiff,
7                                                     2:19-cv-00748-JAD-VCF
      vs.                                             MINUTE ORDER
8     JOSE LUIS ALVAREZ, JR. individually; R
      & A CARRIERS, INC., a Texas
9
      corporation; ALVARO JOSE MEDEL,
10
      individually; ONE WAY TRUCKING, LLC.,
      a Texas Limited Liability Company; and
11    DOES III through X, inclusive,

12
                           Defendants.

13    ACUITY, A MUTUAL INSURANCE
      COMPANY,
14
                             Intervenor.
15
            Before the Court is Plaintiff’s Unopposed Request for Case Management Conference (ECF NO.
16
     41).
17
            Accordingly,
18
            IT IS HEREBY ORDERED that a hearing on Plaintiff’s Unopposed Request for Case
19
     Management Conference (ECF NO. 41) is scheduled for 1:00 p.m., February 6, 2020, in Courtroom 3D.
20

21
            Dated this 3rd day of February, 2020.
22                                                          _________________________
                                                            CAM FERENBACH
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25
